IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                           No. 95-21046
                       _____________________


          SEGUROS COMERCIAL AMERICA S A DE C V,

                               Plaintiff-Appellant,

          v.

          AMERICAN PRESIDENT LINES LTD,

                               Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________
                           June 28, 1996
Before KING, JOLLY, and PARKER, Circuit Judges.

PER CURIAM:

   The district court has provided the litigants and this court

with a careful opinion addressing each of the issues raised by

Seguros Comercial America S.A. de C.V. (“Seguros”) in the

district court.   Seguros reurges those issues here by claiming

that its case should have been transferred to Laredo and not

dismissed for forum non conveniens.   We have reviewed the briefs

and the record and we think that the district court did not abuse

its discretion when it dismissed the case on the basis of forum

non conveniens.

   Seguros raises one additional argument on appeal.
Specifically, it argues that:

      Under Texas law, once a foreign corporation has
      standing to sue, the doctrine of forum non conveniens
      does not apply.    Since a federal court exercising
      diversity jurisdiction must look to state law to
      determine standing to sue, the doctrine of forum non
      conveniens similarly has no application in a Texas
      federal court to a Texas authorized foreign corporate
      plaintiff.

   Seguros recognizes that the federal law on forum non

conveniens governs in diversity cases, but it argues that this

case should present an “exception to the general rule.”     We have

considered this argument for crafting an exception, but we find

it unpersuasive.

   The district court concluded that an adequate and alternative

forum is available and that the ends of justice would be best

served in this alternative forum.     Citing to a letter that

discusses a type of statute of limitations problem, allegedly

nonwaivable, Seguros claims that the district court abused its

discretion by not retaining jurisdiction in the event a Mexican

court refuses to hear the case.   The district court crafted a

judgment that addressed any statute of limitations problem as

best it could, and we find no abuse of discretion in the manner

any such problem is dealt with.

   Seguros also states that the stipulations incorporated by

reference in the dismissal order are unacceptable to Mexican

courts unless they are certified by the clerk of the district

court.   The request that the stipulations be formally

                                  2
incorporated into a conditional dismissal order is a reasonable

one.   Therefore, we direct the parties to the suit to arrive at

an amended form of judgment to be submitted to the district court

for entry within one week after the issuance of our mandate.

   We VACATE the district court’s judgment and REMAND with

instructions to enter an amended judgment, to be prepared by the

parties, formally incorporating the stipulations.   Costs shall be

borne by Seguros.



   VACATED and REMANDED.




                                 3